
	
		I
		112th CONGRESS
		1st Session
		H. R. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. McIntyre (for
			 himself, Mr. McDermott,
			 Mr. Smith of Washington,
			 Mr. Peterson,
			 Mr. Ruppersberger,
			 Mr. Price of North Carolina,
			 Mr. Langevin,
			 Mr. Becerra,
			 Mr. Doggett,
			 Mr. Serrano, and
			 Ms. DeGette) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for the recognition of the Lumbee Tribe of
		  North Carolina, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lumbee Recognition
			 Act.
		2.PreambleThe preamble to the Act of June 7, 1956 (70
			 Stat. 254), is amended as follows:
			(1)By striking
			 and at the end of each clause.
			(2)By striking
			 : Now, therefore, at the end of the last clause and inserting a
			 semicolon.
			(3)By adding at the
			 end the following new clauses:
				
					
						Whereas the Lumbee
				  Indians of Robeson and adjoining counties in North Carolina are descendants of
				  coastal North Carolina Indian tribes, principally Cheraw, and have remained a
				  distinct Indian community since the time of contact with white settlers;
						Whereas since 1885 the State of North Carolina has
				  recognized the Lumbee Indians as an Indian tribe;
						Whereas in 1956 the Congress of the United States
				  acknowledged the Lumbee Indians as an Indian tribe, but withheld from the
				  Lumbee Tribe the benefits, privileges and immunities to which the Tribe and its
				  members otherwise would have been entitled by virtue of the Tribe’s status as a
				  federally recognized tribe; and
						Whereas the Congress finds that the Lumbee Indians
				  should now be entitled to full Federal recognition of their status as an Indian
				  tribe and that the benefits, privileges and immunities that accompany such
				  status should be accorded to the Lumbee Tribe: Now, therefore,
						
					.
			3.Federal
			 recognitionThe Act of June 7,
			 1956 (70 Stat. 254), is amended as follows:
			(1)By striking the
			 last sentence of the first section.
			(2)By striking
			 section 2 and inserting the following new sections:
				
					2.(a)Federal recognition is hereby extended to
				the Lumbee Tribe of North Carolina, as designated as petitioner number 65 by
				the Office of Federal Acknowledgement. All laws and regulations of the United
				States of general application to Indians and Indian tribes shall apply to the
				Lumbee Tribe of North Carolina and its members.
						(b)Notwithstanding
				the first section, any group of Indians in Robeson and adjoining counties,
				North Carolina, whose members are not enrolled in the Lumbee Tribe of North
				Carolina as determined under section 3(c), may petition under part 83 of title
				25 of the Code of Federal Regulations for acknowledgement of tribal
				existence.
						3.(a)The Lumbee Tribe of
				North Carolina and its members shall be eligible for all services and benefits
				provided to Indians because of their status as members of a federally
				recognized tribe. For the purposes of the delivery of such services, those
				members of the Tribe residing in Robeson, Cumberland, Hoke, and Scotland
				counties in North Carolina shall be deemed to be residing on or near an Indian
				reservation.
						(b)Upon verification by the Secretary of the
				Interior of a tribal roll under subsection (c), the Secretary of the Interior
				and the Secretary of Health and Human Services shall develop, in consultation
				with the Lumbee Tribe of North Carolina, a determination of needs to provide
				the services to which members of the Tribe are eligible. The Secretary of the
				Interior and the Secretary of Health and Human Services shall each submit a
				written statement of such needs to Congress after the tribal roll is
				verified.
						(c)For purposes of
				the delivery of Federal services, the tribal roll in effect on the date of the
				enactment of this section shall, subject to verification by the Secretary of
				the Interior, define the service population of the Tribe. The Secretary’s
				verification shall be limited to confirming compliance with the membership
				criteria set out in the Tribe’s constitution adopted on November 16, 2001,
				which verification shall be completed within 2 years after the date of the
				enactment of this section.
						4.(a)The Secretary may take
				land into trust for the Lumbee Tribe pursuant to this Act. An application to
				take land located within Robeson County, North Carolina, into trust under this
				section shall be treated by the Secretary as an on reservation
				trust acquisition under part 151 of title 25, Code of Federal Regulation (or a
				successor regulation).
						(b)The tribe may not
				conduct gaming activities as a matter of claimed inherent authority or under
				the authority of any Federal law, including the Indian Gaming Regulatory Act
				(25 U.S.C. 2701 et seq.) or under any regulations thereunder promulgated by the
				Secretary or the National Indian Gaming Commission.
						5.(a)The State of North
				Carolina shall exercise jurisdiction over—
							(1)all criminal
				offenses that are committed on; and
							(2)all civil actions
				that arise on, lands located within the State of North Carolina that are owned
				by, or held in trust by the United States for, the Lumbee Tribe of North
				Carolina, or any dependent Indian community of the Lumbee Tribe of North
				Carolina.
							(b)The Secretary of the Interior is
				authorized to accept on behalf of the United States, after consulting with the
				Attorney General of the United States, any transfer by the State of North
				Carolina to the United States of any portion of the jurisdiction of the State
				of North Carolina described in subsection (a) pursuant to an agreement between
				the Lumbee Tribe and the State of North Carolina. Such transfer of jurisdiction
				may not take effect until 2 years after the effective date of the
				agreement.
						(c)The provisions of this section shall
				not affect the application of section 109 of the Indian Child Welfare Act of
				1978 (25 U.S.C. 1919).
						6.There are authorized to be appropriated
				such sums as are necessary to carry out this
				Act.
					.
			
